Citation Nr: 1759700	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for PTSD.  The Board notes that eleven months after the RO denied his claim, the Veteran requested that VA reopen his claim.  Given that the Veteran's claim was not final, clarification should have been sought to assess the Veteran's intent as to whether the August 2010 Veteran Supplemental Claim was a notice of disagreement.

Furthermore, the Board would also point out, that the November 2016 Board determined that the Veteran filed new and material evidence in September 2010 that pertained to PTSD - statement demonstrating fear of hostile military or terrorist activity.  It appears that this statement was received within one year of issuance of the September 2009 rating determination.  In such a situation, any subsequent adjudication relates back to and precludes finality of the September 2009 rating decision.  See 38 C.F.R. § 3.156 (b) (2017); see also Buie v. Shinseki, 24 Vet.App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the September 2009 rating is the proper rating determination for appeal purposes.

In November 2016, this appeal was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).



Outstanding Records

At the outset, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  The Board notes in a January 2017 VA medical opinion, the January 2017 VA examiner referenced medical records that have not been associated with the claims file.  Specifically, the VA examiner noted that the Veteran began treatment at Bedford Medical Center (VAMC) on February 2, 2015, and referenced a November 30, 2016 evaluation at Bedford VAMC.  The claims file does not contain any records from Bedford VAMC.  Also, the VA examiner referenced a recent evaluation by Dr. Lovering in the Compensated Work Therapy (CWT) program that assigned a PTSD diagnosis with treatment beginning on December 28, 2016.  These records similarly have not been associated with the claims file.  

Additionally, as noted on the Veteran's May 1986 pre-enlistment examination report, the Veteran reported that he was treated for a mental condition at Hurley Medical Center from October 1983 to December 1983.  These records have yet to be requested.

Thus, a remand is warranted so that these medical records may be associated with the claims file. 

Addendum Opinion

Here, a review of the Veteran's May 1986 enlistment examination report reveals that upon entrance to service, it was noted that the Veteran had been treated for a mental condition in the past.  Specifically, the Veteran reported that he had a nervous breakdown and was treated at Hurley Medical Center in 1983.  Also noted on his pre-enlistment examination report was schizotypal disorder.  

The Veteran's post-service medical records reveal that at various points during the appeals period, the Veteran had a diagnosis for an acquired psychiatric disorder to include PTSD, major depressive disorder, and anxiety disorder.  In an August 2008 VA psychiatry inpatient note, a VA psychiatrist assessed the Veteran with substance induced mood/anxiety disorder.  See August 2008 Palo-Alto VAMC medical records.  Also, in a September 2010 VA psychiatry group counseling note, a VA clinical psychologist diagnosed the Veteran with anxiety disorder (NOS).  See September 2010 Indianapolis VAMC medical records.  In a June 2009 internal medicine outpatient note, a VA medical doctor noted a diagnosis of PTSD.  See June 2009 Palo-Alto VAMC medical records.

In a January 2017 VA medical opinion, a VA clinical psychologist opined that the Veteran's current mental health problems were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA clinical psychologist's rationale was that the Veteran's records indicate that there was a documented history of significant mental health problems prior to his military service, as well as a history of numerous other stressors before and after his military service. 

However, although it appears that the evidence suggests that an acquired psychiatric disorder may have preexisted service, a VA medical opinion addressing whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted service, and whether there is clear and unmistakable evidence that Veteran's acquired psychiatric disorder were not aggravated by service, has yet to be obtained.  This standard is further explained in 38 C.F.R. § 3.306 (b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service condition underwent an increase in severity during service.  

The Board notes that as the Veteran's claim was first certified for appeal in July 27, 2015, an evaluation under DSM-IV and DSM-5 is applicable.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  Thus, an addendum opinion is warranted that addresses the issue of aggravation of a preexisting acquired psychiatric disorder under both DSM-IV and DSM-5. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, associate any and all outstanding VA medical records with the claims file, to include (but not limited to) the medical records from Bedford VAMC, medical records provided by Dr. Lovering in the CWT program, and medical records from Hurley Medical Center from October 1983 to December 1983.

All attempts to obtain these records must be documented in the claims file.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  After the development above has been accomplished to the extent possible, obtain an addendum opinion from the examiner who provided the January 2017 VA medical opinion or another appropriate medical doctor if the examiner is unavailable.  The claims file, to include this Remand and the claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the record, the examiner should:

(a)  Delineate all psychiatric disorders currently exhibited by the Veteran, if any, under both DSM-IV and DSM-5.  If any previously diagnosed disorder under DSM-IV or DSM-5, including PTSD, major depressive disorder, or anxiety disorder, is not found upon examination, an explanation must be provided.  For each disability, the examiner should address the following:

(a)  Did the Veteran's acquired psychiatric disorder, to include PTSD, major depressive disorder, or anxiety disorder; or pre-manifestations of an acquired psychiatric disorder, to include PTSD, major depressive disorder, or anxiety disorder, clearly and unmistakably (obviously or manifestly) exist prior to entrance into service? 

The examiner is directed to the May 20, 1986 enlistment examination report.  

(b)  If it is the VA examiner's opinion that any acquired psychiatric disorder or pre-manifestatons of such disorders clearly and unmistakably preexisted service, was any preexisting acquired psychiatric disorder or pre-manifestatons of such disorders clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service? 

Note: The term "aggravated" means an increase in severity of the underlying disability that is not due to the natural progress of the disease.

In addressing aggravation, the VA examiner is requested to discuss whether there has been any measurable worsening of the condition during service, and if so, whether such worsening constitutes an increase in disability.

(c)  If it is the VA examiner's opinion that the Veteran's PTSD clearly and unmistakably preexisted service and was clearly and unmistakably (obviously or manifestly) aggravated by service, the VA examiner should note all stressful events contributing to the diagnosis.

(d)  If the VA examiner's opinion is that the Veteran's PTSD did not clearly and unmistakably preexist service, the examiner should note whether the Veteran's PTSD is at least as likely as not related to his claimed in-service stressors. 

(e)  If the VA examiner's opinion is that any other psychiatric disability found did not clearly and unmistakably preexist service, the examiner should indicate whether it is at least as likely as not that it had its onset in service, or in the case of a psychosis, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service.

The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of mental illness.  S/HE should outline that history in the report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the examiner is unable to provide an opinion without resort to speculation, an explanation must be provided.  The examiner should also state what, if any, evidence would be necessary before an opinion could be rendered.  

Diagnoses should be rendered in accordance with DSM- IV and DSM-5 and a rationale for all opinions expressed must be provided.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and the opportunity to respond.  This matter should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


